 

Exhibit 10.1

 

Execution Version

 

VOTING AGREEMENT

 

This VOTING AGREEMENT (this “Agreement”), dated as of April 15, 2019, is entered
into by and among GRAY & COMPANY, an Oregon corporation (“Buyer”) and the
shareholders of PARADISE, INC., a Florida corporation (the “Company”) identified
as the signatories hereto (collectively, the “Principal Shareholders,” and each
a “Principal Shareholder”). Buyer and the Principal Shareholders are each
sometimes referred to herein individually as a “Party” and collectively as the
“Parties.”

 

WHEREAS, in connection with the execution of this Agreement, Buyer and the
Company are entering into an Asset Purchase Agreement, dated as of April 15,
2019, by and among Buyer and the Company, as amended from time to time in
accordance with the terms thereof (the “Asset Purchase Agreement”), which
provides for, among other things, the sale, transfer, conveyance and assignment
by the Company to Buyer of all the specified assets of the Company in the
Business (as defined in the Asset Purchase Agreement) in accordance with the
terms of the Asset Purchase Agreement;

 

WHEREAS, in order to induce Buyer to enter into the Asset Purchase Agreement,
each Principal Shareholder is willing to make certain representations,
warranties, covenants, and agreements as set forth in this Agreement with
respect to the shares of common stock, par value $0.30 per share, of the Company
(“Company Common Stock”) Beneficially Owned by each Principal Shareholder and
set forth below such Principal Shareholder’s signature on the signature page
hereto (the “Original Shares” and, together with any additional shares of
Company Common Stock pursuant to Section 6 hereof, the “Shares”); and

 

WHEREAS, as a condition to its willingness to enter into the Asset Purchase
Agreement, Buyer has required that the Principal Shareholders, and each
Principal Shareholder has agreed to, execute and deliver this Agreement.

 

NOW, THEREFORE, in consideration of the foregoing and the respective
representations, warranties, covenants, and agreements set forth below and for
other good and valuable consideration, the receipt, sufficiency, and adequacy of
which are hereby acknowledged, the Parties hereto, intending to be legally
bound, do hereby agree as follows:

 

1.             Definitions. For purposes of this Agreement, capitalized terms
used and not otherwise defined herein shall have the respective meanings
ascribed to such terms in the Asset Purchase Agreement. When used in this
Agreement, the following terms in all of their tenses, cases, and correlative
forms shall have the meanings assigned to them in this Section 1.

 

(a)          “Beneficially Own” or “Beneficial Ownership” has the meaning
assigned to such term in Rule 13d-3 under the Exchange Act, and a Person’s
beneficial ownership of securities shall be calculated in accordance with the
provisions of such rule (in each case, irrespective of whether or not such rule
is actually applicable in such circumstance). For the avoidance of doubt,
“Beneficially Own” and “Beneficial Ownership” shall also include record
ownership of securities.

 

(b)          “Beneficial Owner” shall mean the Person who Beneficially Owns the
referenced securities.

 

 

 

 

2.            Representations of Principal Shareholders. Each Principal
Shareholder represents and warrants as follows:

 

(a)          Ownership of Shares. Principal Shareholder: (i) is the Beneficial
Owner of all of the Original Shares free and clear of all Encumbrances, other
than those created by this Agreement; and (ii) has the sole voting power over
all of the Original Shares. Except pursuant to this Agreement, there are no
options, warrants, or other rights, agreements, arrangements, or commitments of
any character to which Principal Shareholder is a party relating to the pledge,
disposition, or voting of any of the Original Shares and there are no voting
trusts or voting agreements with respect to the Original Shares.

 

(b)          Disclosure of All Shares Owned. Principal Shareholder does not
Beneficially Own any shares of Company Common Stock other than the Original
Shares.

 

(c)          Power and Authority; Binding Agreement. Principal Shareholder has
full power and authority and legal capacity to enter into, execute, and deliver
this Agreement and to perform fully Principal Shareholder’s obligations
hereunder (including the proxy described in Section 3(b) below). This Agreement
has been duly and validly executed and delivered by Principal Shareholder and
constitutes the legal, valid, and binding obligation of Principal Shareholder,
enforceable against Principal Shareholder in accordance with its terms.

 

(d)          No Conflict. None of the execution and delivery of this Agreement
by Principal Shareholder, the consummation by Principal Shareholder of the
transactions contemplated hereby, or compliance by Principal Shareholder with
any of the provisions hereof will conflict with or result in a breach, or
constitute a default (with or without notice of lapse of time or both) under any
provision of, any trust agreement, loan or credit agreement, note, bond,
mortgage, indenture, lease, or other agreement, instrument or Law applicable to
Principal Shareholder or to Principal Shareholder’s property or assets.

 

(e)          No Consents. No consent, approval, Governmental Order, or
authorization of, or registration, declaration, or filing with, any Governmental
Authority or any other Person on the part of Principal Shareholder is required
in connection with the valid execution and delivery of this Agreement. No
consent of Principal Shareholder’s spouse is necessary under any “community
property” or other laws in order for Principal Shareholder to enter into and
perform its obligations under this Agreement.

 

(f)          No Litigation. There is no Action pending against, or, to the
knowledge of Principal Shareholder, threatened against or affecting, Principal
Shareholder that would reasonably be expected to materially impair or materially
adversely affect the ability of Principal Shareholder to perform Principal
Shareholder’s obligations hereunder or to consummate the transactions
contemplated by this Agreement on a timely basis.

 

2

 

 

3.            Agreement to Vote Shares; Irrevocable Proxy.

 

(a)          Agreement to Vote and Approve. Principal Shareholder agrees during
the term of this Agreement, at any annual or special meeting of the Company
called with respect to the following matters, and at every adjournment or
postponement thereof, to vote or cause the holder of record to vote the Shares:
(i) in favor of (1) the Asset Purchase Agreement, the sale of assets provided
for therein and the consummation of the transactions contemplated thereby (the
“Transaction”) and (2) any proposal to adjourn or postpone such meeting of
Shareholders of the Company to a later date if there are not sufficient votes to
approve the Transaction; and (ii) against (1) any Acquisition Proposal, Seller
Acquisition Agreement, or any of the transactions contemplated thereby, and (2)
any action, proposal, transaction, or agreement which would reasonably be
expected to result in a breach of any obligation or agreement of Seller under
Section 6.01 of the Asset Purchase Agreement or of any covenant, representation
or warranty, or any other obligation of Shareholder under this Agreement.

 

(b)          Irrevocable Proxy. Principal Shareholder hereby appoints Buyer and
any designee of Buyer, and each of them individually, until the Expiration Time
(at which time this proxy shall automatically be revoked), its proxies and
attorneys-in-fact, with full power of substitution and resubstitution, to vote
during the term of this Agreement with respect to the Shares in accordance with
Section 3(a). This proxy and power of attorney is given to secure the
performance of the duties of Principal Shareholder under this Agreement.
Principal Shareholder shall take such further action or execute such other
instruments as may be necessary to effectuate the intent of this proxy. This
proxy and power of attorney granted by Principal Shareholder shall be
irrevocable during the term of this Agreement, shall be deemed to be coupled
with an interest sufficient in law to support an irrevocable proxy, and shall
revoke any and all prior proxies granted by Principal Shareholder with respect
to the Shares. The power of attorney granted by Principal Shareholder herein is
a durable power of attorney and shall survive the bankruptcy, death, or
incapacity of Principal Shareholder. The proxy and power of attorney granted
hereunder shall terminate upon the termination of this Agreement.

 

4.            No Voting Trusts or Other Agreements. Principal Shareholder agrees
that during the term of this Agreement Principal Shareholder will not, and will
not permit any entity under Principal Shareholder’s control to, deposit any of
the Shares in a voting trust, grant any proxies with respect to the Shares, or
subject any of the Shares to any arrangement with respect to the voting of the
Shares other than agreements entered into with Buyer.

 

5.            Transfer and Encumbrance. Principal Shareholder agrees that during
the term of this Agreement, Principal Shareholder will not, directly or
indirectly, transfer, sell, offer, exchange, assign, pledge, convey any legal or
Beneficial Ownership interest in or otherwise dispose of (by merger (including
by conversion into securities or other consideration), by tendering into any
tender or exchange offer, by testamentary disposition, by operation of law, or
otherwise), or encumber (“Transfer”) any of the Shares or enter into any
contract, option, or other agreement with respect to, or consent to, a Transfer
of, any of the Shares or Principal Shareholder’s voting or economic interest
therein. Any attempted Transfer of Shares or any interest therein in violation
of this Section 5 shall be null and void. This Section 5 shall not prohibit a
Transfer of the Shares by Principal Shareholder to any member of Principal
Shareholder’s immediate family, or to a trust for the benefit of Principal
Shareholder or any member of Principal Shareholder’s immediate family, or upon
the death of Shareholder; provided, that a Transfer referred to in this sentence
shall be permitted only if, as a precondition to such Transfer, the transferee
agrees in a writing, reasonably satisfactory in form and substance to Buyer, to
be bound by all of the terms of this Agreement.

 

3

 

 

6.            Additional Shares. Principal Shareholder agrees that all shares of
Company Common Stock that Principal Shareholder purchases, acquires the right to
vote, or otherwise acquires Beneficial Ownership of after the execution of this
Agreement and prior to the Expiration Time shall be subject to the terms and
conditions of this Agreement and shall constitute Shares for all purposes of
this Agreement. In the event of any stock split, stock dividend, merger,
reorganization, recapitalization, reclassification, combination, exchange of
shares, or the like of the capital stock of the Company affecting the Shares,
the terms of this Agreement shall apply to the resulting securities and such
resulting securities shall be deemed to be “Shares” for all purposes of this
Agreement.

 

7.            Termination. This Agreement shall terminate upon the earliest to
occur of (the “Expiration Time”): (a) the Closing; (b) the date on which the
Asset Purchase Agreement is terminated in accordance with its terms; (c) the
termination of this Agreement by mutual written consent of the Parties; (d) an
amendment of the Asset Purchase Agreement, without the prior consent of the
Principal Shareholder, that affects the economics or material terms of the Asset
Purchase Agreement in a manner that is adverse to the Company or its
shareholders, and (e) a Seller Adverse Recommendation Change. Nothing in this
Section 7 shall relieve or otherwise limit the liability of any Party for any
intentional breach of this Agreement prior to such termination.

 

8.            No Solicitation. Subject to Section 9, Principal Shareholder shall
not: (a) directly or indirectly solicit, seek, initiate, knowingly encourage, or
knowingly facilitate any inquiries regarding, or the making of, any submission
or announcement of a proposal or offer that constitutes, or would reasonably be
expected to lead to, any Acquisition Proposal; (b) directly or indirectly engage
in, continue, or otherwise participate in any discussions or negotiations
regarding, or furnish or afford access to any other Person any information in
connection with or for the purpose of encouraging or facilitating, any proposal
or offer that constitutes, or would reasonably be expected to lead to, any
Acquisition Proposal; (c) enter into any agreement, agreement in principle,
letter of intent, memorandum of understanding, or similar arrangement with
respect to an Acquisition Proposal; (d) solicit proxies with respect to an
Acquisition Proposal (other than the Transaction and the Asset Purchase
Agreement); or (e) initiate a vote of the Company’s Shareholders with respect to
an Acquisition Proposal. Notwithstanding the foregoing, Principal Shareholder
may (and may permit its Affiliates to) participate in discussions and
negotiations with any Person making an Acquisition Proposal if: (i) the Company
is engaging in discussions or negotiations with such Person in accordance with
Section 6.03 of the Asset Purchase Agreement; and (ii) Principal Shareholder’s
negotiations and discussions are in conjunction with and ancillary to the
Company’s discussions and negotiations.

 

4

 

 

9.            No Agreement as Director or Officer. Principal Shareholder makes
no agreement or understanding in this Agreement in Principal Shareholder’s
capacity as a director or officer of the Company and nothing in this Agreement:
(a) will limit or affect any actions or omissions taken by Principal Shareholder
in Principal Shareholder’s capacity as such a director or officer, including in
exercising rights under the Asset Purchase Agreement, and no such actions or
omissions shall be deemed a breach of this Agreement; or (b) will be construed
to prohibit, limit, or restrict Principal Shareholder from exercising Principal
Shareholder’s fiduciary duties as an officer or director to the Company or its
shareholders.

 

10.          Further Assurances. Principal Shareholder agrees, from time to
time, at the reasonable request of Buyer and without further consideration, to
execute and deliver such additional documents and take all such further action
as may be reasonable required to consummate and make effective, in the most
expeditious manner practicable, the transactions contemplated by this Agreement.

 

11.          Stop Transfer Instructions. At all times commencing with the
execution and delivery of this Agreement and continuing until the Expiration
Time, in furtherance of this Agreement, Principal Shareholder hereby authorizes
the Company or its counsel to notify the Company’s transfer agent that there is
a stop transfer order with respect to all of the Shares (and that this Agreement
places limits on the voting and transfer of the Shares), subject to the
provisions hereof and provided that any such stop transfer order and notice will
immediately be withdrawn and terminated by the Company following the Expiration
Time.

 

12.          Specific Performance. Each Party hereto acknowledges that it may be
impossible to measure in money the damage to the other Party if a Party hereto
fails to comply with any of the obligations imposed by this Agreement, that
every such obligation is material and that, in the event of any such failure,
the other Party may not have an adequate remedy at Law or damages. Accordingly,
each Party hereto agrees that injunctive relief or other equitable remedy, in
addition to remedies at Law or damages, is the appropriate remedy for any such
failure and will not oppose the seeking of such relief on the basis that the
other Party has an adequate remedy at Law. Each Party hereto agrees that it will
not seek, and agrees to waive any requirement for, the securing or posting of a
bond in connection with the other Party’s seeking or obtaining such equitable
relief.

 

13.          Entire Agreement. This Agreement supersedes all prior agreements,
written or oral, between the Parties hereto with respect to the subject matter
hereof and contains the entire agreement between the Parties with respect to the
subject matter hereof. This Agreement may not be amended or supplemented, and no
provisions hereof may be modified or waived, except by an instrument in writing
signed by both of the Parties hereto. No waiver of any provisions hereof by
either Party shall be deemed a waiver of any other provisions hereof by such
Party, nor shall any such waiver be deemed a continuing waiver of any provision
hereof by such Party.

 

5

 

 

14.          Notices. All notices, requests, consents, claims, demands, waivers
and other communications hereunder shall be in writing and shall be deemed to
have been given: (a) when delivered by hand (with written confirmation of
receipt); (b) when received by the addressee if sent by a nationally recognized
overnight courier (receipt requested); (c) on the date sent by facsimile or
email of a PDF document (with confirmation of transmission) if sent during
normal business hours of the recipient, and on the next Business Day if sent
after normal business hours of the recipient; or (d) on the third day after the
date mailed, by certified or registered mail, return receipt requested, postage
prepaid. Such communications must be sent to the respective Parties at the
following addresses (or at such other address for a Party as shall be specified
in a notice given in accordance with this Section 14):

 

If to Buyer:

Seneca Foods Corporation
3736 South Main Street
Marion, New York 14505 

E-mail: jexner@senecafoods.com 

Attention: John D. Exner

 

with a copy to:

Bond, Schoeneck & King, PLLC
200 Delaware Avenue, Suite 900
Buffalo, New York 14202 

E-mail: mdonlon@bsk.com 

Attention: Michael C. Donlon

 

If to Principal Shareholder:

To the address, email address, or facsimile number set forth for Principal
Shareholder on the signature page hereof.

 

With a copy to

Hill Ward Henderson
101 East Kennedy Boulevard, Suite 3700
Tampa, Florida 33602 

E-mail: dave.felman@hwhlaw.com

Attention: David S. Felman

 

15.          Miscellaneous.

 

(a)          Governing Law. This Agreement shall be governed by and construed in
accordance with the internal laws of the State of Delaware without giving effect
to any choice or conflict of law provision or rule (whether of the State of
Delaware or any other jurisdiction) that would cause the application of Laws of
any jurisdiction other than those of the State of Delaware.

 

6

 

 

(b)          Submission to Jurisdiction. Each of the Parties hereto irrevocably
agrees that any legal action or proceeding with respect to this Agreement and
the rights and obligations arising hereunder, or for recognition and enforcement
of any judgment in respect of this Agreement and the rights and obligations
arising hereunder brought by the other Party hereto or its successors or assigns
shall be brought and determined exclusively in the Delaware Chancery Court, or
in the event (but only in the event) that such court does not have subject
matter jurisdiction over such action or proceeding, in the Federal courts of the
United States of America or other courts of the State of Delaware. Each of the
Parties hereto agrees that mailing of process or other papers in connection with
any such action or proceeding in the manner provided in Section 14 or in such
other manner as may be permitted by applicable Laws, will be valid and
sufficient service thereof. Each of the Parties hereto hereby irrevocably
submits with regard to any such action or proceeding for itself and in respect
of its property, generally and unconditionally, to the personal jurisdiction of
the aforesaid courts and agrees that it will not bring any action relating to
this Agreement or any of the transactions contemplated by this Agreement in any
court or tribunal other than the aforesaid courts. Each of the Parties hereto
hereby irrevocably waives, and agrees not to assert, by way of motion, as a
defense, counterclaim, or otherwise, in any action or proceeding with respect to
this Agreement and the rights and obligations arising hereunder, or for
recognition and enforcement of any judgment in respect of this Agreement and the
rights and obligations arising hereunder: (i) any claim that it is not
personally subject to the jurisdiction of the above named courts for any reason
other than the failure to serve process in accordance with this Section 15(b);
(ii) any claim that it or its property is exempt or immune from jurisdiction of
any such court or from any legal process commenced in such courts (whether
through service of notice, attachment prior to judgment, attachment in aid of
execution of judgment, execution of judgment, or otherwise); and (iii) to the
fullest extent permitted by the applicable Law, any claim that (x) the suit,
action, or proceeding in such court is brought in an inconvenient forum, (y) the
venue of such suit, action, or proceeding is improper, or (z) this Agreement, or
the subject matter hereof, may not be enforced in or by such courts.

 

(c)          Waiver of Jury Trial. EACH PARTY ACKNOWLEDGES AND AGREES THAT ANY
CONTROVERSY WHICH MAY ARISE UNDER THIS AGREEMENT IS LIKELY TO INVOLVE
COMPLICATED AND DIFFICULT ISSUES AND, THEREFORE, EACH SUCH PARTY IRREVOCABLY AND
UNCONDITIONALLY WAIVES ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN RESPECT OF
ANY LEGAL ACTION ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE
TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT. EACH PARTY TO THIS AGREEMENT
CERTIFIES AND ACKNOWLEDGES THAT: (A) NO REPRESENTATIVE OF ANY OTHER PARTY HAS
REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT SEEK TO
ENFORCE THE FOREGOING WAIVER IN THE EVENT OF A LEGAL ACTION; (B) SUCH PARTY HAS
CONSIDERED THE IMPLICATIONS OF THIS WAIVER; (C) SUCH PARTY MAKES THIS WAIVER
VOLUNTARILY; AND (D) SUCH PARTY HAS BEEN INDUCED TO ENTER INTO THIS AGREEMENT
BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION
15(b).

 

(d)          Severability. If any term or provision of this Agreement is
invalid, illegal, or unenforceable in any jurisdiction, such invalidity,
illegality, or unenforceability shall not affect any other term or provision of
this Agreement or invalidate or render unenforceable such term or provision in
any other jurisdiction. Upon such determination that any term or other provision
is invalid, illegal, or unenforceable, the parties hereto shall negotiate in
good faith to modify this Agreement so as to effect the original intent of the
parties as closely as possible in a mutually acceptable manner in order that the
transactions contemplated hereby be consummated as originally contemplated to
the greatest extent possible.

 

7

 

 

(e)          Counterparts. This Agreement may be executed in one or more
counterparts, each of which shall be deemed to be an original but all of which
together shall constitute one and the same instrument.

 

(f)          Section Headings. All section headings herein are for convenience
of reference only and are not part of this Agreement, and no construction or
reference shall be derived therefrom.

 

(g)          Assignment. Neither Party to this Agreement may assign any of its
rights or obligations under this Agreement without the prior written consent of
the other Party hereto, except that Buyer may assign, in its sole discretion,
all or any of its rights, interests and obligations hereunder to any of its
Affiliates. Subject to the preceding sentence, this Agreement will be binding
upon, inure to the benefit of and be enforceable by the Parties and their
respective permitted successors and assigns. Any assignment contrary to the
provisions of this Section 15(g) shall be null and void.

 

(h)          No Third-Party Beneficiaries. Nothing in this Agreement, express or
implied, is intended to or shall confer upon any Person other than the Parties
and their respective successors and permitted assigns any legal or equitable
right, benefit, or remedy of any nature under or by reason of this Agreement.

 

[signature page follows]

 

8

 

 

IN WITNESS WHEREOF, the Parties have executed and delivered this Agreement as of
the date first above written.

 

  GRAY & COMPANY       By:     Name: Timothy J. Benjamin   Title: Treasurer

 

[Signature Page to Voting Agreement]

 

 

 

 

IN WITNESS WHEREOF, the Parties have executed and delivered this Agreement as of
the date first above written.

 

     

 



 

Number of Shares of Company Common Stock Beneficially Owned as of the date of
this Agreement: 

Street Address: 

City/State/Zip Code: 

Email:

 

[Signature Page to Voting Agreement]

 

 

 